Citation Nr: 1450579	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 11, 2007 and in excess of 30 percent for the service-connected status post arthroplasty, left knee due to osteoarthritis after medial meniscectomy (formerly evaluated as residuals, medial meniscectomy, left knee under diagnostic code 5257), since January 1, 2009. 

2.  Entitlement to an effective date earlier than December 11, 2007 for the assignment of a 100 percent rating based on convalescence for the service-connected residuals medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In December 2010, the Board remanded these claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's VA Form 9, dated in September 2011, requested a Central Office hearing before a Veterans Law Judge (VLJ)  In November 2011, the Veteran withdrew his request for a hearing.  However, in August 2014, the Veteran again submitted a request for a hearing on the matters listed above.  In October 2014, the Veteran clarified that he did in fact wish to present testimony on his claims at a Travel Board hearing.  Consequently, he is entitled to this hearing on these matters before deciding his appeal.  38 C.F.R. § 20.700(a)(2014).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



